UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53814 GLOBAL SECURITY AGENCY INC. (Exact name of registrant as specified in its charter) Nevada 98-0516432 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12818 Hwy # 105 West, Suite 2-G Conroe, TX77304 (Address of principal executive offices) (818) 281-1618 (Registrant’s telephone number, including area code) 5259 Jackson Road Montgomery, TX 77316 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No þ As of November 11, 2010, there were 65,571,645 shares of common stock of the registrant outstanding. TABLE OF CONTENTS PART I- FINANCIAL INFORMATION 3 Item 1. Unaudited Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3.Quantitative and Qualitative Disclosures About Market Risk 7 Item 4.Controls and Procedures 7 PART II – OTHER INFORMATION 8 Item 1. Legal Proceedings 8 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3.Defaults Upon Senior Securities 8 Item 4.(Removed and Reserved) 8 Item 5.Other Information 8 Item 6.Exhibits 8 2 PART I - FINANCIAL INFORMATION Item 1. Unaudited Financial Statements GLOBAL SECURITY AGENCY INC. INTERIM FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2010 (Unaudited) Index Balance Sheets (Unaudited) F-1 Statements of Operations (Unaudited) F-2 Statements of Cash Flows (Unaudited) F-3 Notes to the Unaudited Financial Statements F-4 3 Global Security Agency Inc. Balance Sheets (Unaudited) 30-Sep-10 $ 31-Dec-09 $ ASSETS Current Assets Cash Accounts receivable – Other receivables Prepaid expenses and deposits – Total Current Assets Property and equipment, net – Licenses – Total Assets LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable Accrued liabilities – Due to related party Total Current Liabilities Total Liabilities Stockholders’ Deficit Preferred Stock, 100,000,000 shares authorized, $0.00001 par value, none issued – – Common stock, 100,000,000 shares authorized, $0.00001 par value 65,571,645 shares (December 31, 2009 – 600,645 shares) issued and outstanding 6 Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) Total Liabilities and Stockholders’ Deficit (The accompanying notes are an integral part of these unaudited financial statements) F-1 Global Security Agency Inc. Statements of Operations (unaudited) Three months Three months Nine months Nine months ended ended ended ended 30-Sep-10 $ 30-Sep-09 $ 30-Sep-10 $ 30-Sep-09 $ Revenue Personal protection services – – Private investigation services – – Total Revenue – – Operating Expenses Foreign currency exchange gain (loss) – – ­– ­– Selling, general and administrative Total Operating Expenses Net Income (Loss) Before Other Expenses ) ) Other Expenses Interest expense ) – ) – Net Income (Loss) ) ) Net Loss Per Common Share Basic ) ) Diluted ) ) Weighted Average Number of Common Shares Outstanding Basic Diluted (The accompanying notes are an integral part of these unaudited financial statements) F-2 Global Security Agency Inc. Statements of Cash Flows (Expressed in US dollars) (unaudited) Nine months Nine months Ended Ended 30-Sep-10 $ 30-Sep-09 $ Operating Activities Net Income (loss) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Common stock issued for services Changes in operating assets and liabilities: Accounts receivable ) – Other receivables ) ) Prepaid expenses ) – Accounts payable – Accrued liabilities – Due to related parties – Net Cash Used in Operating Activities ) ) Investing Activities Purchase of licenses ) – Purchase of property and equipment ) – Net Cash Used in Investing Activities ) – Financing Activities Proceeds from long-term loan payable – Advances from long-term note payable - related parties Proceeds from the sale of common stock – Net Cash Provided by Financing Activities Increase (Decrease) In Cash ) Cash - Beginning of Period Cash - End of Period Supplemental Disclosures: Interest paid – – Income tax paid – – Non-cash Investing and Financing Activities Stock issued for settlement of debt and accounts payable – (The accompanying notes are an integral part of these unaudited financial statements) F-3 Global Security Agency, Inc. Notes to the Financial Statements (unaudited) 1.Nature of Business The Company was incorporated in Nevada on September 27, 2006 under the name Belvedere Resources Corporation. On January 15, 2010, the Company incorporated a wholly-owned subsidiary, Global Security Agency Inc. (“Global Security”). On January 25, 2010, the Company completed a merger with Global Security and assumed the subsidiary’s name by filing Articles of Merger with the Nevada Secretary of State. Global Security was incorporated entirely for the purpose of effecting the name change and the merger did not affect the Company’s Articles of Incorporation or corporate structure in any other way. The Company’s principal business is in the security solutions and risk management services industry. The Company was formerly an exploration stage company involved in mineral exploration. During the quarter ended September 30, 2010, the Company generated significant revenues from its business operations and is no longer considered a development stage company. 2.Basis of Presentation The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the Company’s audited 2009 annual financial statements and notes thereto. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements, which would substantially duplicate the disclosure required in the Company’s 2009 annual financial statements have been omitted. 3.Going Concern These financial statements have been prepared on a going concern basis, which implies the Company will not continue to meet its obligations in the normal course of business for the next fiscal year. As of September 30, 2010, the Company has just begun to generate revenue and has accumulated losses since inception. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. F-4 4.Newly Adopted Accounting Policies (a) Stock-based Compensation The Company records stock-based compensation in accordance with ASC 718, “Compensation – Stock Compensation”, using the fair value method. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the consideration received or the fair value of the equity instrument issued, whichever is more reliably measurable. (b) Revenue Recognition The Company earns revenue from the provision of personal protection and private investigation services. The Company recognizes revenue in accordance with ASC 605, “Revenue Recognition”. Revenue is recognized when the price is fixed or determinable, persuasive of an arrangement exists, the service is performed, and collectability is reasonably assured. (c) Income Taxes The Company follows ASC 740, “Income Taxes”. During 2010, there was a change in control of the Company. Under Section 382 of the Internal Revenue Code, such a change in control could negate some of the Company’s tax losses carried forward. 5.Loan Payable On April 27, 2010, the Company issued a promissory note for $50,000 in proceeds received. The loan bears interest at 4% per annum, is unsecured, and due on July 1, 2015. Refer to Note 7(e). 6.Related Party Transactions (a) During the six months ended September 30, 2010 and 2009, the Company recognized a total of $nil and $750, respectively, for services provided and $nil and $750, respectively for rent provided by the former President and Director of the Company. (b) As at September 30, 2010, the Company owed the former President of the Company $69,299 (December 31, 2009 - $69,094) which is unsecured, non interest bearing, and due on demand. (c) On May 20, 2010, the Company issued a promissory note for $100,000 in proceeds received from a Director of the Company. The note bears interest at 4% per annum, is unsecured, and due on July 1, 2015. Refer to Note 7(c).The note was subsequently assigned to a third party and was retired by issuing 10,000,000 common shares at $0.01 per share. F-5 7.Common Stock (a) On January 12, 2010, the Company issued 6,000,000 shares of common stock at $0.001 per share for proceeds of $6,000. (b) On April 15, 2010, the Company effected a 1:10 reverse stock split of the issued and outstanding shares of common stock without any change to the Company’s authorized capital or par value of its shares of common stock. All shares amounts have been retroactively adjusted for all periods presented. (c) On July 25, 2010, the Company issued 10,000,000 shares of common stock at $0.01 per share to settle a $100,000 note payable. (d) On August 11, 2010, the Company issued 4,500,000 shares of common stock at $0.01 per share to settle $45,000 in accounts payable. (e) On August 11, 2010, the Company issued 5,000,000 shares of common stock at $0.01 per share to settle a $50,000 note payable. (f) On August 27, 2010, the Company issued 25,000 shares of common stock and 25,000 warrants exercisable at $0.75 for the first year and $1.00 for the second year for proceeds of $12,500. (g) On September 1, 2010, the Company issued 200,000 shares of common stock and 200,000 warrants exercisable at $0.75 for the first year and $1.00 for the second year for proceeds of $100,000. (h) On September 7, 2010, the Company issued 210,000 shares of common stock and 210,000 warrants exercisable at $0.75 for the first year and $1.00 for the second year for proceeds of $105,000. (i) On September 15, 2010, the Company issued 26,000 shares of common stock and 26,000 warrants exercisable at $0.75 for the first year and $1.00 for the second year for proceeds of $13,000. (j) On June 28, 2010, the Company issued 39,000,000 shares of common stock at $0.0001 per share for proceeds of $3,900. (k) On September 7, 2010, the Company issued 10,000 to an officer valued at $5,000 for services rendered. F-6 8.Stock Options & Warrants On January 12, 2010, the Company granted 450 000 stock options to the former President of the Company with an exercise price of $0.00001 per common share expiring on January 12, 2011. The fair value of stock options granted was estimated at $0 at the date of grant using the Black-Scholes option-pricing model. During the quarter ended September 30, 2010, the Company granted 471,000 warrants to purchase common stock expiring in two years in conjunction with private stock sales (see Note 7). 9.Commitments (a) On April 8, 2010, the Company entered into Management Agreements with each of four officers, the Chief Executive Officer, the Chief Financial Officer, the President, and the Secretary and Treasurer (collectively the “Executives”). Pursuant to the agreements, the Company agreed to pay an annual salary to each executive as determined by the Board of Directors, once the Company has achieved monthly revenues in excess of $50,000 per month for two consecutive months. In addition, the Executives may be eligible to receive an annual bonus determined by the Board of Directors in accordance with any annual objectives for the Executives established by the Company. In addition, the Company shall reimburse the Executives for expenses incurred in connection with the performance of his duties under the agreement. F-7 Item 2. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations As used in this quarterly report: (i) the terms "we", "us", "our", and the “Company" mean Global Security Agency Inc., and (ii) all dollar amounts in this annual report refer to U.S. dollars unless otherwise indicated. Cautionary Statement Regarding Forward-Looking Information The statements in this report that are not reported financial results or other historical information are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, as amended. These statements appear in a number of different places in this report and can be identified by words such as “estimates”, “projects”, “expects”, “intends”, “believes”, “plans”, or their negatives or other comparable words. Also look for discussions of strategy that involve risks and uncertainties. Forward-looking statements include, among others, statements regarding our markets and the demand for our services You are cautioned that any such forward-looking statements are not guarantees and may involve risks and uncertainties. Our actual results may differ materially from those in the forward-looking statements due to risks facing us or due to actual facts differing from the assumptions underlying our estimates. Some of these risks and assumptions include those set forth in reports and other documents we have filed with or furnished to the United States Securities and Exchange Commission (“SEC”). We advise you that these cautionary remarks expressly qualify in their entirety all forward-looking statements attributable to us or persons acting on our behalf. Unless required by law, we do not assume any obligation to update forward-looking statements based on unanticipated events or changed expectations. However, you should carefully review the reports and other documents we file from time to time with the SEC. General We were an exploration stage corporation engaged in the search for mineral deposits.Our focus was on the exploration for mineralization on our Spanish Gold property, which we concluded in fiscal 2008, based on work to date, was not sufficiently prospective of mineralization to warrant further work. In January 2010, we determined to pursue a new line of business focused on the security solutions and risk management services industry.In that regard, during the first quarter of 2010, we initiated a reorganization of our Company by (i) entering into an agreement with our sole director and officer at the time, Shawn Englmann, pursuant to which we issued options to acquire 450,000 shares of our common stock to Mr. Englmann and he agreed to resign as the director and officer of our company, (ii) we issued shares of our common stock to our current Secretary and director, Rock Rutherford, that resulted in a change of control of our company and (iii) we completed our name change.In April 2010, new directors and officers were appointed and Mr. Englmann resigned his positions with the Company. We subsequently entered into agreements to provide security solution and risk management services to certain companies. In May 2010, we effected a reverse split of our common stock on a 1 for 10 basis, reducing the number of outstanding shares of our common stock to 6,600,645 shares.Subsequently, in June 2010, we issued 39,000,000 shares of common stock at a price of $0.0001 per share, thereby increasing the number of outstanding shares of our common stock to 45,600,645 shares. In August 2010, Thomas Johnson voluntarily resigned as a director and the President of our company and we appointed Ronald Relf as a director and the President of our company in place of Mr. Johnson.In addition, in August 2010, we converted $195,000 in debt owed by us to four lenders into shares of our common stock at a price of $0.01 per share and issued 19,500,000 shares to the lenders. 4 Our Current Business We are security solutions and risk management services company.The risks involved in operating domestically and internationally have increased significantly for companies and other organizations over the years.Risk mitigation has become an increasingly important concern for these companies and other organizations, particularly in high-threat environments, for the protection of personnel, property and other valuable assets.In addition, security concerns have increased for wealthy individuals in countries across the globe.Security threats can arise in a variety of forms and we assist companies and other organizations and wealthy individuals with addressing any potential threats to them. We offer a wide range of security and risk management services for individuals, corporations and other entities. Our services include risk assessments, training, crisis management, protection, support and intelligence. We operate our business through a network of consultants.Our consultants are experts in the field of crisis management with significant government, military, foreign services and private industry experience, and are located around the world.Our consultants are experienced in all aspects of the services we provide. See our Current Report on Form 8-K filed with the SEC on April 9, 2010 for more information. Results of Operations The following discussion and analysis of our results of operations and financial condition for the three and nine months ended September 30, 2010 should be read in conjunction with our interim financial statements and related notes included in this quarterly report, as well as our most recent annual report on Form 10-K/A for the year ended December 31, 2009 filed with the SEC. NineMonths Ended September 30, 2010 Compared to Nine Months Ended September 30, 2009 Revenues We generated revenues of $483,862 in the nine months ended September 30, 2010, compared to $0 in the nine months ended September 30, 2009, from personal protection and private investigation services under our new line of business. Expenses For the nine months ended September 30, 2010, we incurred total operating expenses of $460,477, comprised primarily of selling, general and administrative expenses related to our new line of business.In the nine months ended September 30, 2009, we incurred total operating expenses of $30,826, comprised primarily of selling, general and administrative expenses, during a period in which we had no operations. Net Loss For the nine months ended September 30, 2010, we generated net income of $16,826, compared to a net loss of $30,826 for the nine months ended September 30, 2009. 5 Three Months Ended September 30, 2010 Compared to Three Months Ended September 30, 2009 Revenues We generated revenues of $291,345 in the three months ended September 30, 2010, compared to $0 in the three months ended September 30, 2009, from personal protection and private investigation services under our new line of business. Expenses For the three months ended September 30, 2010, we incurred total operating expenses of $244,873, comprised primarily of selling, general and administrative expenses related to our new line of business.In the three months ended September 30, 2009, we incurred total operating expenses of $5,154, comprised primarily of selling, general and administrative expenses, during a period in which we had no operations. Net Income (Loss) For the three months ended September 30, 2010, our net income was $40,713, compared to a net loss of $5,154 for the nine months ended September 30, 2009. Liquidity and Capital Resources As of September 30, 2010, we had cash of $63,458, total assets of $527,358, total liabilities of $138,698, working capital of $352,479 and an accumulated deficit of $164,060. For the nine months ended September 30, 2010, operating activities used cash of $289,812, primarily related to the change in and operation of our current business, compared to $32,139 in the prior period. For the nine months ended September 30, 2010, investing activities used cash of $37,377, primarily related to the purchase of property and equipment, compared to $0 in the prior period. During the nine months ended September 30, 2010, financing activities provided cash of $390,400 from the sale of our common stock and loans. During the nine months ended September 30, 2009, we received $12,163 from financing activities, which consisted of an advance from a related party. We are dependent on equity financing and proceeds from related parties to fund our operations.Over the next 12 months, we plan to pursue our current business of providing security solutions and risk management services to our clients, and expect that we will require additional funds of approximately $1.0million to proceed with our business plan.However, this estimate may change significantly depending on the level of our business activities.If we secure less than the full amount of financing that we require, we will not be able to carry out our complete business plan and we will be forced to proceed with a scaled back plan based on our available financial resources.There can be no assurance that we will be successful in our current business. We intend to raise our capital requirements for the next 12 months from our operations, private placements, loans from related parties or public offerings (either self-underwritten or through a broker-dealer). If we are unsuccessful in raising sufficient funds through such efforts, we may review other financing possibilities such as bank loans. At this time we do not have a commitment from any person to provide us with financing. There is no assurance that any financing will be available to us or if available, on terms that will be acceptable to us. Although we plan to raise capital through equity or debt financing, we believe that the latter may not be a viable alternative for funding our operations as we do not have tangible assets to secure any such financing. We anticipate that any additional funding will be in the form of equity financing from the sale of our common stock. However, we currently do not have any financing arranged and we cannot provide any assurance that we will be able to raise sufficient funds from the sale of our common stock to finance our operations. 6 Going Concern Our financial statements for the period ended September 30, 2010 have been prepared on a going concern basis and Note 3 to the financial statements identifies issues that raise substantial doubt about our ability to continue as a going concern.Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. We have only started generating revenues, have achieved losses since our inception, and rely upon the sale of our common stock and loans from related and other parties to fund our operations.We may not generate any material revenues, and if we are unable to raise equity or secure alternative financing, we may not be able to pursue our plans and our business may fail. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Item 3. Quantitative and Qualitative Disclosures About Market Risk Not applicable. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures, as defined in Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934 (the "Exchange Act"), that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. As of the end of the period covered by this report, our management, with the participation of our Chief Executive Officer and Chief Financial Officer, carried out an evaluation of the effectiveness of our disclosure controls and procedures. Based upon this evaluation, our Chief Executive Officer and our Chief Financial Officer concluded that our disclosure controls and procedures were are not effective to ensure that information we are required to disclose in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. The material weakness relates to the lack of segregation of duties in financial reporting, as our financial reporting and all accounting functions are currently performed by an external consultant with no significant oversight currently by a professional with accounting expertise.Although we appointed a new Chief Financial Officer in April 2010, he is currently in the process of reviewing the financial operations of the Company. Changes in Internal Control Other than as described above, during the nine months ended September 30, 2010, there were no changes in our internal control over financial reporting (as defined in Rule 13a-15(e) and Rule 15d-15(e) under the Exchange Act) that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings We are not a party to any material pending legal proceedings and are not aware of any legal proceedings that have been threatened against us. None of our directors, officers, affiliates, any owner of record or beneficially of more than 5% of our voting securities, or any associate of any such director, officer, affiliate or securityholder are (i) a party adverse to us in any legal proceedings, or (ii) have a material interest adverse to us in any legal proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds See our Current Reports on Form 8-K filed with the SEC on August 13, 2010. Item 3. Defaults Upon Senior Securities None. Item 4. (Removed and Reserved) Item 5. Other Information None. Item 6. Exhibits Exhibit Number Exhibit Description Certification of Chief Executive Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) promulgated under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of theSarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) promulgated under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of theSarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Rule 13a-14(b) or Rule 15d-14(b) promulgated under the Securities Exchange Act of 1934 and 18 U.S.C. 1350, asadopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Chief Financial Officer pursuant to Rule 13a-14(b) or Rule 15d-14(b) promulgated under the Securities Exchange Act of 1934 and 18 U.S.C. 1350, asadopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 8 SIGNATURES Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 14, 2010 GLOBAL SECURITY AGENCY INC. By: /s/ Larry E. Lunger Larry E. Lunger Chief Executive Officer 9
